DETAILED ACTION
The amendment filed on 9/26/22 has been received and considered. By this amendment, claims 19, 22, 25-26, 32-34, and 36 are amended. Claim 31 is cancelled. Claims 19-30 and 32-36 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 9/26/22, with respect to the rejection(s) of claim(s) 19-36 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyde et al. (PG Pub. 2009/0271009).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “normal” in claims 19 and 36 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear standard to assess what is considered normal versus abnormal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al. (PG Pub. 2018/0133431) in view of Hyde et al. (PG Pub. 2009/0271009).
Regarding Claim 19, Malchano discloses a system for brainwave stimulation of a subject using altered natural stimuli, the system comprising: a natural stimulus modulator (see NSS 905) arranged for intercepting, measuring and modifying at least one natural stimulus signal  with at least one brainwave-stimulation frequency for brainwave stimulation (see par. 463) and for delivering the modulated at least one natural stimulus signal (see par. 465); a control module (see filtering module 920) arranged for creating a control signal for controlling the natural stimulus modulator (see par. 429); wherein the at least one natural stimulus signal is obtained and modulated with the at least one brainwave-stimulation frequency during normal activities (see par. 473). Malchano does not disclose wherein the control module is further arranged for providing a synthesized signal in addition to the altered at least one natural stimulus signal. Hyde discloses a similar artificial sensory experience with a natural stimulus (see ambient noise naturally occurring in nature; par. 164) modulator (see alterer module 146; par. 164) that produces an altered natural stimulus signal (see par. 164) and provides it in addition to a synthesized signal (see music or artificial sounds; par. 168). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide both the altered and synthesized signals because Hyde teaches it helps to enhance the effects of an anxiolytic drug (see par. 164) on a patient.
Regarding Claim 20, Malchano discloses the system further comprising at least one brainwave sensor (see par. 53) arranged for obtaining and transmitting brainwaves to the control module (see par. 439); and characterized further in that the control module is arranged for maintaining a substantially constant level of brainwave stimulation by adjusting the at least one brainwave-stimulation frequency (see par. 531).
Regarding Claim 21, Malchano discloses wherein the natural stimulus modulator modulates the at least one natural stimulus signal for at least evoking brainwaves at frequencies between 20Hz and 80 Hz (see par. 400).
Regarding Claim 22, Malchano discloses wherein the system simultaneously modulates and delivers two or more natural stimulus signals corresponding to different senses, including vision, auditory, and tactile or sensory (see par. 109 and 111).
Regarding Claim 23, Malchano discloses wherein the control module calculates a relationship between the modulated at least one natural stimulus signal and the brainwaves and adjusts the control signal according to the relationship (see par. 428).
Regarding Claim 24, Malchano discloses wherein the control module utilizes artificially learned methods to alter the control signal (see par. 512).
Regarding Claim 25, Malchano discloses wherein the at least one brainwave sensor comprises electrodes arranged to measure the brainwaves via EEG (see par. 36).
Regarding Claim 26, Malchano discloses wherein the at least one brainwave sensor comprises magnetic sensors arranged to measure the brainwaves via MEG (see par. 36).
Regarding Claim 27, Malchano discloses wherein the natural stimulus modulator further comprising a controllable transparent element arranged for modulating the at least one natural stimulus signal (see par. 266).
Regarding Claim 28, Malchano discloses the system further comprising a sensor configured to measure the at least one natural stimulus signal and deliver the measurement of the at least one natural stimulus signal to the control module (see par. 54 and 90).
Regarding Claim 29, Malchano discloses wherein the natural stimulus modulator is further arranged to adjust a quantity of the at least one natural stimulus signal that is delivered (see par. 289 and 457).
Regarding Claim 30, Malchano discloses wherein the control module adjusts a frequency, intensity, or form of the control signal according to environmental parameters measured by the sensor (see par. 494).
Regarding Claim 32, Malchano discloses a natural stimulus modulator in the form of glasses using variable transparent material capable of modulating at least a natural visual stimulus signal with at least one brainwave-stimulation frequency (see par. 47); a control module configured to create a control signal for controlling the natural stimulus modulator (see par. 245); a sensor (see feedback sensor 605; Fig. 6A) configured to measure the at least one natural visual stimulus signal and deliver the measurement of the at least one natural visual stimulus signal to the control module (see par. 296 and 331); and wherein the natural stimulus modulator is arranged for modifying the at least one natural stimulus signals at least evoking brainwaves at frequencies between 20 and 80 Hz (see par. 254). Malchano does not disclose wherein the control module is further arranged for providing a synthesized signal in addition to the altered at least one natural stimulus signal. Hyde discloses a similar artificial sensory experience with a natural stimulus (see natural light; par. 162) modulator (see modifier module 140; par. 162) that produces an altered natural stimulus signal (see par. 162) and provides it in addition to a synthesized signal (see virtual visual content; par. 168). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide both the altered and synthesized signals because Hyde teaches it help treat a patient with a flying phobia (see par. 162) or a phobia of heights (see par. 168).
Regarding Claim 33, Malchano discloses a natural stimulus modulator using microphone and speaker capable of modulating at least a natural aural stimulus signal with at least one brainwave-stimulation frequency (see par. 442); a control module configured to create a control signal for controlling the natural stimulus modulator (see par. 443); a sensor (see microphones 1210; par. 457) configured to measure the at least one natural aural stimulus signal and deliver the measurement of the at least one natural visual stimulus signal to the control module (see par. 486); and wherein the natural stimulus modulator is arranged for modifying the at least one natural stimulus signals at least evoking brainwaves at frequencies between 20 and 80 Hz (see par. 447). Malchano does not disclose wherein the control module is further arranged for providing a synthesized signal in addition to the altered at least one natural stimulus signal. Hyde discloses a similar artificial sensory experience with a natural stimulus (see ambient noise naturally occurring in nature; par. 164) modulator (see alterer module 146; par. 164) that produces an altered natural stimulus signal (see par. 164) and provides it in addition to a synthesized signal (see music or artificial sounds; par. 168). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide both the altered and synthesized signals because Hyde teaches it helps to enhance the effects of an anxiolytic drug (see par. 164) on a patient.
Regarding Claim 34, Malchano discloses wherein the stimulating control functions are determined partially in the control module and partially received over a wired or wireless link from an external control module (see par. 375).
Regarding Claim 35, Malchano discloses wherein the at least one natural stimulus modulator communicates wirelessly to an external cloud server over a direct or indirect communication link (see par. 324).
Regarding Claim 36, see rejection of Claims 19-20 and 23 above. Malchano further discloses using visual and aural stimuli together (see par. 894).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792